ORDER
CHARLES S. ADUBATO of FREEHOLD, who was admitted to the bar of this State in 1980, having pleaded guilty to one count of obtaining a controlled dangerous substance by fraud, in violation of N.J.S.A. 2C:35-13, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), CHARLES S. ADUBATO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*137ORDERED that CHARLES S. ADUBATO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CHARLES S. ADUBATO comply with Rule 1:20-20 dealing with suspended attorneys.